KLEIN, J.
Appellant, the natural father, appeals an order denying his motion to withdraw his consent to allow the adoption of his child. We affirm.
The child was born in 1994 and the parents divorced two years later. After several years in which there had been no contact between the father and the child, the mother remarried and, a year or so later, appellant signed a consent agreeing to adoption of the child by the stepfather.
Over a year later, in the adoption proceeding, appellant filed a motion to with*1259draw his consent. In the meantime, the mother had died. After an evidentiary hearing the trial court denied appellant’s motion to withdraw his consent and he appeals.
The stepfather argues that this order is not appealable; however, we disagree. Although the adoption proceedings are not final, this order is final as to the natural father because it totally disposes of the case as to him. Fla. R.App. P. 9.110(10.
As to the merits, we agree with the trial court’s conclusion that appellant failed to prove that his consent was obtained by fraud or duress. Affirmed.
FARMER, C.J., and SHAHOOD, J., concur.